Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction
	The restriction requirement is hereby withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Please amend claim 14 as follows:
	“A method of cosmetic usage in a subject in need thereof, comprising administering the composition of claim 12 to the subject.”.

	Please amend claim 18 as follows:
	“The method of claim 13, wherein the bacterial or fungal infection is by Staphylococcus aureus, Pseudomonas aeruginosa, Propionibacterium acnes, Streptococcus species, Klebsiella pneumoniae, Escherichia coli, Salmonella typhimurium, Acinetobacter baumannii, Clostridium species, Corynebacterium species, Burkholderia species, Candida species, Aspergillus species, Cryptococcus species, or Malassezia species.”.

	Please amend claim 19 as follows:
	“The method of claim 13, wherein the bacterial or fungal infection is a skin infection in atopic dermatitis, an acne or burn wound, an ulcer in psoriasis, an aero-digestive-tract infection, cystic fibrosis, pneumonia, sinusitis, an oral Candida species infection, caries, a chronic obstructive pulmonary disease, an infection of the eye, Pseudomonas keratitis of the cornea, otitis, a vaginal infection, a genito-urinary tract infection, an inflammatory bowel disease, an infection by Cryptococcus neoformans, mastitis in cattle, or an infection by Paemibacillus larvae.”.

	Please amend claim 20 as follows:
	“The method of claim 15, wherein the composition is formulated as a preservative, disinfectant, antiseptic, or an agent of biocontrol.”.

	The amendment to claims 14 and 20 were necessary to remove “use” language. See MPEP § 2173.05(q). The amendment to claims 18 and 19 were necessary to eliminate embedded periods and correct italicization (e.g. addition or deletion).
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658